DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 & 24-31 are filed on 03/03/22 and are presented for examination.
Claims 1-5, 7, 16-22 & 24-31 are currently amended.
4.	Claim 23 is canceled.


Response to Arguments
5.	Applicant's arguments filed on 03/03/22 regarding to 103 for claims 1-22 & 24-31 have been fully considered but they are moot with the new ground of rejection necessitated by applicant’s amendment as set forth below.
6.	Applicant amendment filed on 03/03/22 to overcome a specification objection (title) is considered and is persuasive. Therefore, the specification objection has been withdrawn.
7.	Applicant amendment filed on 03/03/22 to overcome a claim objection  (Claims 1, 9-10, 12, 21 & 24-30) is considered and is persuasive. Therefore, the claim objection has been withdrawn.
8.	Applicant remarks filed on 03/03/22 regarding to a claim interpretation under a 112, 6th paragraph (Claim 30) is considered and claim 30 is interpreted under a 112, 6th paragraph.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
10.	Claims 1-3, 5-14, 16-22, 24-26 & 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over by Oteri et al. (hereinafter referred as Oteri) US Patent Application Publication No. 2012/0082052 A1, in view of Bao et al. (hereinafter refereed as Bao), US Patent Application Publication No. 2014/0044069 A1.
Regarding claims 1 & 12: Oteri discloses an apparatus/a method (See FIG. 10 & Para. 0129; a user equipment) for wireless communication, comprising:
at least one memory (See FIG. 10 & Para. 0129; a user equipment is equipped with a memory/a storage); and 
at least one processor (See FIG. 10 & Para. 0129; a user equipment includes processor (measuring unit and report generating unit)), configured to:
generate an overall interference metric based on the interference metrics at the two or more antennas (See Para. 0112-0113; the UE is configured to average interference across specific PRBs for the purpose of generating CSI reports); and 
transmit the overall interference metric to a base station (See Para. 0114-115; subframes for interference average are signaled to eNB).
Oteri discloses measuring an interference metrics at two or more time instances for wireless signals transmitted by the base station (See Para. 0067 & 0112-0113; in a resource specific measurement mode, the eNB configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource), but Oteri does NOT explicitly discloses measure an interference metrics at two or more antennas of the apparatus. 
However, Bao from the same field of endeavor discloses a user equipment (See FIG. 19 & Para. 0224; a station) configured to:
 measure an interference metrics at two or more antennas of the apparatus (See Fig. 8, S11, S12, Para. 0156-0170; a STA performs downlink channel measurement on a downlink sounding signal. Also, the STA detects the downlink sounding channel to detect downlink channel information of CSI, BFM and/or CMI, wherein the CSI matrix report fields contain the CQI of each receiving antenna);
generate an overall interference metric based on the interference metrics at the two or more antennas (See Para. 0167-0170; CSI feedback in the form of CSI matrix containing the CQI of each receiving antenna); and 
transmit the overall interference metric to a base station (See FIG. 8 & Para. 0164 & 0167-0170; the STA feedback CSI matrix report).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include measure an interference metrics at two or more antennas of the apparatus as taught by Bao in the system of Oteri to improve transmission efficiency and spectrum utilization without increasing the used bandwidth (See Para. 0004; lines 4-5).
Regarding claims 2 & 13: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein e the interference metrics, at two or more antennas, include one or more of: a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) (See Para. 0113; CQI feedback configuration) OR (See Bao; Para. 0167-0170; CQI).
Regarding claims 3 & 14: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein an interference metrics, at of the interference metrics at the two or more antennas, is measured based on one or more interference measurement resources (IMR) for the apparatus as defined by the Third Generation Partnership Project (3GPP) set of standards (See Para. 0068; Each entry in the table indicates a resource specific CQI subframe configuration. An index is sent to each UE to inform the UE on the subframes to be measured).
Regarding claims 5 & 16: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein measuring the interference metrics includes periodically measuring an interference metric, of the interference metrics at the two or more antennas, during a time window (See Para. 0059-0060; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured).
Regarding claims 6 & 17: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein execution of the processor-readable code further causes the apparatus to: receive an indication of a length of the time window from the base station; and configure the length of the time window based on the indication (See Para. 0059-0060 & 0077; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured and the measurements may be averaged and/or filtered only across every N subframes where N is the measurement period. In addition, multiple measurements may be reported with up to one for each offset within the measurement period).
Regarding claims 7 & 18: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein the indication is received via a radio resource control (RRC) configuration message (See Para. 0113; The signaling from the eNB to the UE, which may include CQI feedback configuration, for example, may be sent using RRC messages).
Regarding claims 8 & 19: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein execution of the processor-readable code further causes the apparatus to periodically report the overall interference metric to the base station, wherein a length of the time window is based on a periodicity of reporting the overall interference metric (See Para. 0115; periodic feedback on a PUCCH).
Regarding claims 9 & 20: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Bao discloses an apparatus/a method, wherein execution of the processor-readable code further causes the apparatus to receive one or more of a downlink control information (DCI) or a media access (MAC) control element (CE) from the base station, wherein generating the overall interference metric or transmitting the overall interference metric to the base station is based on  one or more of the DCI or the MAC CE (See Para. 0029-0030; the access point (CAP) sends a feedback resource indication to the terminal (STA) which the STA uses to send the feedback). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive one or more of a downlink control information (DCI) or a media access (MAC) control element (CE) from the base station, wherein generating the overall interference metric or transmitting the overall interference metric to the base station is based on  one or more of the DCI or the MAC CE as taught by Bao in the system of Oteri to improve transmission efficiency and spectrum utilization without increasing the used bandwidth (See Para. 0004; lines 4-5).
Regarding claims 10 & 21: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein generating the overall interference metric includes averaging the interference metrics measured at the two or more time instances (See Para. 0113; the UE may be configured and explicitly signaled about which subframes interference can be averaged in time for a CSI report process).
Regarding claims 11 & 22: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein one or more of a modulation and coding scheme (MCS) or a transmission scheduling for the apparatus based on the overall interference metric (See Para. 0121; The eNB may then transmit to schedule UEs at scheduled network resources).
Regarding claim 24: Oteri discloses a non-transitory, computer-readable medium (See FIG. 10 & Para. 0129; a user equipment is equipped with a memory/a storage) storing instructions that, when executed by at least one processor (See FIG. 10 & Para. 0129; a user equipment includes processor (measuring unit and report generating unit)) of a user equipment (UE) (See FIG. 10 & Para. 0129; a user equipment), cause the UE to: 
generate an overall interference metric based on the interference metrics at the two or more antennas (See Para. 0112-0113; the UE is configured to average interference across specific PRBs for the purpose of generating CSI reports); and 
transmit the overall interference metric to a base station (See Para. 0114-115; subframes for interference average are signaled to eNB).
Oteri discloses measuring an interference metrics at two or more time instances for wireless signals transmitted by the base station (See Para. 0067 & 0112-0113; in a resource specific measurement mode, the eNB configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource), but Oteri does NOT explicitly discloses measure an interference metrics at two or more antennas of the apparatus. 
However, Bao from the same field of endeavor discloses a user equipment (See FIG. 19 & Para. 0224; a station) configured to:
 measure an interference metrics at two or more antennas of the apparatus (See Fig. 8, S11, S12, Para. 0156-0170; a STA performs downlink channel measurement on a downlink sounding signal. Also, the STA detects the downlink sounding channel to detect downlink channel information of CSI, BFM and/or CMI, wherein the CSI matrix report fields contain the CQI of each receiving antenna);
generate an overall interference metric based on the interference metrics at the two or more antennas (See Para. 0167-0170; CSI feedback in the form of CSI matrix containing the CQI of each receiving antenna); and 
transmit the overall interference metric to a base station (See FIG. 8 & Para. 0164 & 0167-0170; the STA feedback CSI matrix report).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include measure an interference metrics at two or more antennas of the apparatus as taught by Bao in the system of Oteri to improve transmission efficiency and spectrum utilization without increasing the used bandwidth (See Para. 0004; lines 4-5).
Regarding claim 25: The combination of Oteri and Bao disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein the interference metrics, at the two or more antennas, includes one or more of: a channel quality indicator (CQI); a signal to interference plus noise ratio (SINR); a signal to noise ratio (SNR); or instantaneous channel state information (CSI) (See Para. 0113; CQI feedback configuration).
Regarding claim 26: The combination of Oteri and Bao disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein an interference metric, of the interference metrics at the two or more antennas, is measured based on one or more interference measurement resources (IMR) for the apparatus as defined by the Third Generation Partnership Project (3GPP) set of standards (See Para. 0068; Each entry in the table indicates a resource specific CQI subframe configuration. An index is sent to each UE to inform the UE on the subframes to be measured).
Regarding claim 28: The combination of Oteri and Bao disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein measuring the interference metric includes periodically measuring the interference metric during a time window (See Para. 0059-0060; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured).
Regarding claim 29: The combination of Oteri and Bao disclose a non-transitory computer readable medium.
Furthermore, Oteri discloses a non-transitory computer readable medium, wherein of the processor-readable code further cause the apparatus to: receive an indication of a length of the time window via a radio resource control (RRC) configuration message from the base station; and configure the length of the time window based on the indication (See Para. 0059-0060 & 0077; the eNB informs the UE of the set of subframes/subbands in the measurement period to be measured and the measurements may be averaged and/or filtered only across every N subframes where N is the measurement period. In addition, multiple measurements may be reported with up to one for each offset within the measurement period).
Regarding claim 30: Oteri discloses a user equipment (UE) (See FIG. 10 & Para. 0129; a user equipment) for wireless communication, comprising:
means for generating an overall interference metric based on the interference metrics at the two or more antennas (See Para. 0112-0113; the UE is configured to average interference across specific PRBs for the purpose of generating CSI reports); and 
means for transmitting the overall interference metric to a base station (See Para. 0114-115; subframes for interference average are signaled to eNB).
Oteri discloses measuring an interference metrics at two or more time instances for wireless signals transmitted by the base station (See Para. 0067 & 0112-0113; in a resource specific measurement mode, the eNB configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource), but Oteri does NOT explicitly discloses measure an interference metrics at two or more antennas of the apparatus. 
However, Bao from the same field of endeavor discloses a user equipment (See FIG. 19 & Para. 0224; a station)  configured to:
 measure an interference metrics at two or more antennas of the apparatus (See Fig. 8, S11, S12, Para. 0156-0170; a STA performs downlink channel measurement on a downlink sounding signal. Also, the STA detects the downlink sounding channel to detect downlink channel information of CSI, BFM and/or CMI, wherein the CSI matrix report fields contain the CQI of each receiving antenna);
generate an overall interference metric based on the interference metrics at the two or more antennas (See Para. 0167-0170; CSI feedback in the form of CSI matrix containing the CQI of each receiving antenna); and 
transmit the overall interference metric to a base station (See FIG. 8 & Para. 0164 & 0167-0170; the STA feedback CSI matrix report).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include measure an interference metrics at two or more antennas of the apparatus as taught by Bao in the system of Oteri to improve transmission efficiency and spectrum utilization without increasing the used bandwidth (See Para. 0004; lines 4-5).
Regarding claim 31: The combination of Oteri and Bao disclose an apparatus/a method.
Furthermore, Oteri discloses an apparatus/a method, wherein the interference metrics at the two or more antennas are further measured at two or more time instances (See Para. 0067 & 0112-0113; in a resource specific measurement mode, the eNB configures a time and frequency observation interval for the UE to use to derive the channel and interference values from a specific subframe and frequency resource).

11.	Claims 4, 15 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Oteri, in view of Bao, further in view of Masal et al. (hereinafter refereed as Masal), US Patent Application Publication No. 2020/0228213 A1.
Regarding claims 4 & 15: The combination of Oteri and Bao disclose all the limitations of the claimed invention with an exception of each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances.
However, Masal from the same field of endeavor disclose each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances (See FIG. 4C, Para. 0062 & 0095-0098; a user equipment (UE) is configured by a base station with CLI-RS resource information and the UE determines the CLI-RSSI from the CLI-RS received on the configured CLI-RS resources and reports the CLI-RSSI to the base station).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances as taught by Masal in the combined system of Bao and Oteri to overcome base station to base station and user equipment to user equipment interference in 5G systems (See Para. 0002; lines 5-10).
Regarding claim 27: The combination of Oteri, Bao and Marsal  disclose a non-transitory computer-readable medium, wherein each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances (See FIG. 4C, Para. 0062 & 0095-0098; a user equipment (UE) is configured by a base station with CLI-RS resource information and the UE determines the CLI-RSSI from the CLI-RS received on the configured CLI-RS resources and reports the CLI-RSSI to the base station).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include each interference metric is based on a cross-link interference received signal strength indicator (CLI-RSSI) at the two or more time instances as taught by Masal in the combined system of Bao and Oteri to overcome base station to base station and user equipment to user equipment interference in 5G systems (See Para. 0002; lines 5-10).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
13.	Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Lee et al. 2016/0242054 A1 (Title: method for setting interference measurement resource in wireless communication system and apparatus therefor) (See abstract, Para. 0009 & 0049-0050).
B.	Won et al. 2016/0135143 A1 (Title: Method and apparatus for transmitting group message to UE) (See FIG. 1 & 0542-0552).
C.	Choi et al. 2014/0301252 A1 (Title: Method and apparatus for transmitting channel state information in wireless communication system) (See abstract, Para. 0020-0021 & 0085).

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469